Exhibit 10(xiii)

January 2, 2009

Mr. Robert J. Lawless

CKB Consulting LLC

23641 Waterside Drive

Bonita Springs, Florida 34134

Dear Bob:

As we have discussed, I would like to extend the term of the Consulting
Agreement dated as of January 1, 2007 between McCormick and CKB Consulting LLC
(the “Agreement”) for another year.

During the renewal term, which will begin on January 1, 2009 and end on
December 31, 2009, all of the terms and conditions of the Agreement will remain
in effect, except for the payment of a consulting fee, which you have generously
offered to waive for 2009. We will, of course, continue to reimburse you for all
reasonable expenses for travel, food and lodging.

I am very pleased that you have expressed an interest in continuing to serve as
my advisor for an additional year. I look forward to continuing our
relationship.

If the terms of this letter acceptable to you, please sign the enclosed copy of
this letter in the space provided and return the same to me.

 

Sincerely yours,

/s/ Alan D. Wilson

Alan D. Wilson

Accepted and approved this 8th

day of January, 2009.

 

CKB CONSULTING LLC By:  

/s/ Robert J. Lawless

  Robert J. Lawless